              Case 2:18-cr-00062-RAJ Document 73 Filed 06/29/20 Page 1 of 4




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         NO. CR18-062 RAJ
11
                            Plaintiff                   SECOND AMENDED
12                                                      ORDER FOR RESTITUTION
                       v.
13
      LAILONNIE LEANNE CABIAO-PAGE,
14
                            Defendant.
15
16         On November 15, 2019, this Court entered an Order terminating Defendant’s
17 participation in the Drug Reentry Alternative Model (DREAM) program, granting
18 Defendant’s request to withdraw her previously entered guilty pleas, and granting the
19 government’s request to dismiss with prejudice the criminal charges filed in this case.
20         On November 15, 2019, this Court also accepted the parties’ Stipulation for Order
21 Regarding Payment of Restitution and Retention of Jurisdiction for Enforcement, Dkt.
22 No. 67, and entered an Order for Restitution, Dkt. No. 68.
23         On June 29, 2020, the parties filed a Second Amended Stipulation for Order
24 Regarding Payment of Restitution and Retention of Jurisdiction for Enforcement,
25 notifying the Court that the initial Stipulation and this Court’s subsequent Order for
26 Restitution did not correctly identify the victims to whom restitution was owed and each
27 victim’s proportionate share of the fraud loss.
28
     SECOND AMENDED ORDER FOR RESTITUTION                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     CABIAO-PAGE/CR18-062 RAJ - 1                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                 Case 2:18-cr-00062-RAJ Document 73 Filed 06/29/20 Page 2 of 4




 1          The Court having reviewed the parties’ Second Amended Stipulation for Order
 2 Regarding Payment of Restitution and Retention of Jurisdiction for Enforcement filed on
 3 June 29, 2020, hereby accepts the Second Amended Stipulation as drafted and orders:
 4          1.      The previously agreed restitution amount of $83,563.61, less any amounts
 5 paid, shall be due and payable immediately;
 6          2.      The Defendant shall continue making restitution payments through the
 7 clerk of the court in an amount of no less than $25 per month, with the minimum
 8 payment subject to revision by order of the Court depending upon the defendant’s
 9 financial circumstances, until the restitution obligation is satisfied. Payments will be
10 made to the United States District Court, Western District of Washington, referencing
11 case No. CR18-062RAJ, and deliver such payments either personally or by First Class
12 Mail to:
13          United States District Court, Western District of Washington
            Attn: Financial Clerk – Lobby Level
14
            700 Stewart Street
15          Seattle, Washington 98101
16
            3.      The identified victims entitled to restitution are Fred Meyer, Quality Food
17
     Centers (QFC) and Capital One Bank. Distributions shall be made to Fred Meyer and
18
     QFC in amounts proportionate to each victim’s allocated share of the agreed restitution
19
     amount. The allocated shares are 51% Fred Meyer and 49% QFC. Capital One Bank shall
20
     be paid a single one-time payment of $9.40. Distributions from the Financial Clerk shall
21
     be sent to each victim at the following address:
22
       Fred Meyer                        Capital One Bank                QFC
23     ATTN: 04002-31A Civil             Specialty Investigations        10116 NE 8th Street
       PO Box 42121                      PO Box 85582                    Bellevue WA 98004
24     Portland, OR 97242                Richmond, VA 23260              *Please reference
25                                       *Please reference Capital One   Cabiao-Page on the
                                         Case: Law ID 100501 on          restitution checks
26                                       restitution checks
27
28
      SECOND AMENDED ORDER FOR RESTITUTION                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      CABIAO-PAGE/CR18-062 RAJ - 2                                          SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:18-cr-00062-RAJ Document 73 Filed 06/29/20 Page 3 of 4




1         4.       Compliance with this obligation shall be enforced as follows:
2         (i)      Defendant shall report all restitution payments, specifying the amounts paid
3                  and providing proof of payment, in writing to United States Probation, U.S.
4                  Probation Office – Western District of Washington, 700 Stewart Street,
5                  Suite 11101, Seattle, Washington 98101, and the U.S. Attorney’s Office,
6                  Attn: DREAM Executive Review Team, 700 Stewart Street, Suite 5220,
7                  Seattle, Washington 98101, on a quarterly basis, that is, within one week
8                  following expiration of each 90 day period after dismissal of criminal
9                  charges;
10        (ii)     Defendant shall report employment and wage information, specifying
11                 employer name, address and phone number, and wage/salary amount, in
12                 writing to United States Probation and the U.S. Attorney’s Office, within
13                 one week after employment commences;
14        (iii)    Defendant shall report change of residential address and phone numbers in
15                 writing to United States Probation and the U.S. Attorney’s Office within
16                 one week of a change;
17        (iv)     In the event the U.S. Attorney’s Office believes Defendant has defaulted on
18                 her restitution obligation, it shall first advise her in writing and provide an
19                 opportunity to cure the default or submit a written explanation to the U.S.
20                 Attorney’s Office within one week of receiving the default notice;
21        (v)      If, after reviewing defendant’s response, the U.S. Attorney’s Office
22                 continues to believe Defendant has defaulted on her restitution obligation, it
23                 shall file with the court an ex parte application seeking an order to show
24                 cause why Defendant should not be held in contempt for failing to comply
25                 with the Court’s order regarding restitution.
26
27
28
     SECOND AMENDED ORDER FOR RESTITUTION                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     CABIAO-PAGE/CR18-062 RAJ - 3                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:18-cr-00062-RAJ Document 73 Filed 06/29/20 Page 4 of 4




1         5.      This Court shall retain jurisdiction over this matter for purpose of enforcing
2 this Order.
3         IT IS SO ORDERED.
4         DATED this 29th day of June, 2020.
5
6                                                    A
7                                                    The Honorable Richard A. Jones
8                                                    United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     SECOND AMENDED ORDER FOR RESTITUTION                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     CABIAO-PAGE/CR18-062 RAJ - 4                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
